Order, Supreme Court, New York County, entered on April 13, 1976, denying defendants’ motion for summary judgment, unanimously reversed, on the law, and motion granted. Appellants shall recover of respondent $60 costs and disbursements of this appeal. The complaint fails to allege any viable claim against the defendants-appellants. Requisite elements of fraud have not been alleged and the purported oral representations relied upon by plaintiff are clearly insufficient, in view of the merger clause contained in paragraph "20” of the lease agreement in suit. Plaintiffs reliance on paragraph "45” thereof is totally misplaced. That paragraph merely provides that if any removable fixtures are installed by the tenant they may be removed by it at the expiration of the lease term at the tenant’s expense, provided that the premises are restored to their present condition. This paragraph obviously does not require that any assets or fixtures be placed on the premises and does not constitute a representation concerning the ownership thereof. It was not meant to provide security for payments due under the lease. In short, that paragraph is totally irrelevant to the claims sought to be asserted. Concur — Murphy, P. J., Lupiano, Evans, Capozzoli and Markewich, JJ.